Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYLER THOMSON, individually
and on behalf of all others similarly
situated,

Plaintiff,
V.

THE PENNSYLVANIA STATE
UNIVERSITY, through its board of
trustees, THE BOARD OF
TRUSTEES OF THE
PENNSYLVANIA STATE
UNIVERSITY, a corporate body,

Defendant.

 

ee eee ee ee a

CASE No. -CV-

COMPLAINT — CLASS ACTION

COMPLAINT — CLASS ACTION

Plaintiff Tyler Thomson (‘Plaintiff’) by and through undersigned counsel, brings this

action against The Pennsylvania State University (“Defendant” or the “University”) on behalf of

himself and all others similarly situated, and makes the following allegations based upon

information, attorney investigation and belief, and upon Plaintiff's own knowledge:

PRELIMINARY STATEMENT

1. Plaintiff brings this case as a result of Defendant's decision to close campus,

constructively evict students, and transition all classes to an online/remote format as a

result of the Novel Coronavirus Disease (“COVID-19”).

2. While closing campus and transitioning to online classes was the right thing for

Defendant to do, this decision deprived Plaintiff and the other members of the Class from

 
Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 2 of 19

recognizing the benefits of in-person instruction, access to campus facilities, student
activities, and other benefits and services in exchange for which they had already paid
fees and tuition.

. Defendant has either refused to provide reimbursement for the tuition, fees and other
costs that Defendant is no longer providing, or has provided inadequate and/or arbitrary
reimbursement that does not fully compensate Plaintiff and members of the Classes for

their loss.

. This action seeks refunds of the amount Plaintiff and other members of the Classes are

owed on a pro-rata basis, together with other damages as pled herein.
. Plaintiff is not suing to recover monies paid by taxes to the University; rather, Plaintiff
files suit against The Board of Trustees of The Pennsylvania State University, a corporate
body that may be sued, for specific disgorgement of fees and monies paid by students and
their parents, guardians, and families for services not received.

PARTIES
. Defendant The Pennsylvania State University is a public land-grant research university
located in Centre County, Pennsylvania.
. While the University is part of Pennsylvania’s Commonwealth System of Higher
Education, it has been established as an independent institution not subject to the
Commonwealth’s direct control.
. Instead, the University is governed by its board of trustees, The Board of Trustees of the
Pennsylvania State University.
. The Board of Trustees has been established by charter as a body politic and corporate

body with complete responsibility for the government and control of the University.

 
Case 4:20-cv-00725-MWB Document1 Filed 04/30/20 Page 3 of 19

10. The Board is lawfully empowered and able to take by gift, grant, sale or conveyance, by
bequest, devise, or otherwise, any estate in any lands, tenements, and hereditaments,
goods, chattels, or effects, and at pleasure to alien or otherwise dispose of the same to and
for the use and purpose of the said institution. The Board also has the power to sue and
be sued, and generally to do and transact all and every business touching or concerning
the premises, or which shall be necessarily incidental thereto, and to hold, enjoy, and
exercise all such powers, authorities, and jurisdiction as are customary within the colleges
within the Commonwealth.!

11. Upon information and belief, Defendant has an endowment in excess of $3 Billion.”

12. Moreover, upon information and belief, Defendant is eligible to receive federal stimulus
under the CARES Act. The Act directs that approximately 14 billion dollars be
distributed to colleges and universities based upon enrollment and requires that
institutions must use at least half of the funds they receive to provide emergency financial
aid grants to students for expenses related to the disruption of campus operations due to
COVID-19.

13. Upon information and belief, Defendant’s allocation of the CARES stimulus will be
approximately $55 million.’

14. Plaintiff is an individual and a resident and citizen of the state of New Jersey.

15. Plaintiff is currently enrolled as a full time student in Defendant's undergraduate

program, studying communications.

 

' Act of February 22, 1855, P.L. 46, sec. 3, 24 Purd. Comp. Stat. sec. 2533; Resolution of the Board of Trustees,
May 3, 2013)

* https://www.pionline.com/article/20181011/ONLINE/181019966/penn-state-endowment-returns-7-8-for-fiscal-
year

3 https://virusinfo.psu.edu/faq/topic/latest-updates

2

 
Case 4:20-cv-00725-MWB Document1 Filed 04/30/20 Page 4 of 19

16. Plaintiff has paid substantial tuition for the Spring 2020 semester either out of pocket,
with family assistance, or by utilizing student loan financing, or otherwise.

17. There are hundreds, if not thousands, of institutions of higher learning in this country.

18. Some institutions of higher learning provide curriculum and instruction that is offered on
a remote basis through online programming which do not provide for physical attendance
by the students.

19. Defendant's institution offers in person, hands on curriculum.

20. Plaintiff and members of the Proposed Tuition Class did not choose to attend another
institution of higher learning, or to seek an online degree, but instead chose to attend
Defendant's institution and enroll on an in-person basis.

21. Common sense would dictate that the level and quality of instruction an educator can
provide through an online format is lower than the level and quality of instruction that
can be provided in person.

22. Moreover, the true college experience encompasses much more than just the credit hours
and degrees. The college experience consists of:

i. Face to face interaction with professors, mentors, and peers;
ii. Access to facilities such as computer labs, study rooms, laboratories, libraries, etc;
iii. | Student governance and student unions;
iv. Extra-curricular activities, groups, intramurals, etc;
v. | Student art, cultures, and other activities;
vi. Social development and independence;
vii. | Hands on learning and experimentation; and

viii. | Networking and mentorship opportunities.

 
Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 5 of 19

23. Defendant has recognized the inherent inequality between the value of in person and
online instruction.

24. Even before the COVID-19 pandemic, Defendant offered an online degree program
called its “World Campus” program.

25. Through the World Campus program, Defendant offered a number of undergraduate,"
master’s,’ and doctoral® degrees on a purely online basis.

26. Defendant advertised these online degrees as being equivalent to the degrees earned by

students at the physical campus locations:’

 

We Are Penn State Online

Penn State World Campus offers more than 150 accredited graduate degrees, undergraduate
degrees, certificates, and minors. These online programs are taught by the same faculty who
teach in the academic colleges at Penn State — your degree or certificate is the same one that
our on-campus students receive. Choose from a wide range of topics at all program levels and
start earning your Penn State degree or certificate online. Explore available programs by topic
area, or proceed directly to the graduate or undergraduate listings.

 

 

 

27. However, Defendant charged significantly lower tuition for the online degrees than for
the same corresponding on-campus degree.
28. For example, undergraduate tuition rates at the physical campus locations are as follows:®

Penn State University Park PA Resident Non-PA Resident

Tuition and Fees $18,454 $34,858

 

* https://www.worldcampus.psu.edu/degrees-and-certificates/bachelors-degrees
> https://www.worldcampus.psu.edu/degrees-and-certificates/masters-degrees

6 https://www.worldcampus.psu.edu/degrees-and-certificates/doctoral-degrees
7

8 https://admissions.psu.edu/costs-aid/tuition/

 
Case 4:20-cv-00725-MWB Document1 Filed 04/30/20 Page 6 of 19

Penn State Commonwealth Campuses PA Resident Non-PA Resident

Tuition and Fees $13,342-15,198 $21,346-24,450

29. By contrast, the tuition rates for an undergraduate online degree range from $6,994 to

$7,549 for any and all full time online students:?

 

If you have 59 or fewer credits:

* If you are taking fewer than 12 credits per semester: $576 per credit*

If you are taking 12 or more credits per semester (flat rate): $6,994*
If you have 60 or more credits:

¢ If you are taking fewer than 12 credits per semester: $617 per credit*

* If you are taking 12 or more credits per semester (flat rate): $7,549*

 

 

 

30. This means that even before the COVID-19 pandemic, Defendant acknowledged the
value of an online education being worth between 44% and 80% less than the same
degree earned on a physical campus.

31. Plaintiff's education has changed from in-person hands on learning to online instruction.

32. Plaintiff's online instruction is not commensurate with the same classes being taught in
person.

33. For example, upon information and belief, a number of classes are not even being
streamed live online. Instead, some professors are merely uploading pre-recorded
lectures that do not allow for student interaction and, still other professors are merely
uploading assignments online with no video instruction at all.

34. In addition to tuition, Plaintiff was required to pay certain mandatory fees, including but

not limited to a $265 “Student Fee” and other optional fees including but not limited to a

 

° https://www.worldcampus.psu.edu/tuition-and-financial-aid/tuition-estimator

6

 
Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 7 of 19

Greek Membership Fee.

35. The student fee is intended to “support student-centered activities, services, facilities and
recreation to improve student life.”!°

36. Logically, this fee would be intended to cover such things as student groups and
organizations; access to campus wellness and recreation facilities and activities; and other
benefits and services that can only be realized by students who are physically present on
campus.

37. As a result of being required to leave campus and return home, Plaintiff and other
members of the Fees Class no longer have the benefit of the services for which these fees
have been paid.

JURISDICTION AND VENUE

38. This Court has jurisdiction over this action pursuant to the Class Action Fairness Act
(“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse
citizenship from one Defendant, there are more than 100 Class members, and the
aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

39. This Court has personal jurisdiction over Defendant because Defendant is domiciled in
Pennsylvania and conducts business in Pennsylvania.

40. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of
the events or omissions giving rise to the claims occurred in this District, and because
Defendant is a corporate body domiciled and doing business in this District.

FACTUAL ALLEGATIONS

41. Upon information and belief, Defendant’s Spring term began with the first day of classes

 

'° https://bursar.psu.edu/fees#Information%20Technology%20Fee
7

 
Case 4:20-cv-00725-MWB Document1 Filed 04/30/20 Page 8 of 19

on or about January 13, 2020."!

42. Upon information and belief, Defendant’s Spring term was scheduled to conclude with
the last day of examinations on or about May 8, 2020 and commencement ceremonies
through May 10, 2020.!?

43. Accordingly, Defendant’s Spring semester was scheduled and contracted to consist of
approximately 118 days.

44. Defendant’s Spring break began on or about March 8, 2020 and was supposed to end on
or about March 14, 2020, with in person classes resuming on March 16, 2020."

45. However, as a result of the COVID-19 pandemic, on March 11, 2020, Defendant
announced that all classes would be changed to remote learning starting March 16,
2020.'4 All on campus student activities and events were cancelled, and students were
asked not to return to campus from spring break.!>

46. On March 13, 2020, the University announced the closure of campus recreational
facilities.'®

47. On March 19, 2020, the University announced the closure of all campus libraries. '’

48. On March 18, 2020, the University confirmed that these cancellations, closures, and
online instruction would remain in effect through the duration of the Spring semester.'*

49. Based on the dates set forth above, upon information and belief, Defendant’s move to

 

'l http://www.registrar.psu.edu/academic-calendars/2019-20.cfm

12

13 e

a https://news.psu.edu/story/61 1757/2020/03/1 1/academics/all-penn-state-classes-take-place-remotely-beginning-
march-16

ae

IS https://news.psu.edu/story/61 1925/2020/03/13/administration/campus-recreation-facilities-closed-university-park
'7 https://news.psu.edu/story/6 12397/2020/03/1 9/academics/university-libraries-closing-all-locations

'8 https://news.psu.edu/story/612155/2020/03/1 8/academics/penn-state-extends-remote-course-delivery-through-
spring-semester

 
Case 4:20-cv-00725-MWB Document1 Filed 04/30/20 Page 9 of 19

online classes and constructive eviction of students on or before March 16, 2020,
deprived Plaintiffs and other members of the Classes from access to campus and in
person instruction for approximately 47% of the semester for which they had contracted.

50. Nonetheless, Defendant has refused and continues to refuse to offer any pro-rated
discount or refund for Spring 2020 tuition.

51. Although Defendant is still offering some level of academic instruction via online
classes, Plaintiffs and members of the proposed Tuition Class have been and will be
deprived of the benefits of on campus learning as set forth more fully above.

52. Although Defendant has refused and continues to refuse to reduce tuition for Spring
semester students, the University has announced that students expecting to take Summer
classes in person (who will now be forced to take them online) will see a tuition discount

for the Summer term:!?

 

Given the continuing challenge and uncertainty of the coronavirus pandemic
and to protect the health of students, faculty and staff, Penn State has made
the decision to extend virtual delivery of courses into the summer. Further, the
University will adjust tuition for the summer sessions in light of the ongoing
pandemic and the persistent fiscal strain it is causing across Pennsylvania
and the country.

 

 

 

53. Upon information and belief, the only difference between Defendant’s decision to
discount online classes for the Summer and not discount online classes for the Spring is
that Defendant has already collected tuition for the Spring Semester and the Spring
Semester students have no recourse, whereas Defendant has not yet collected tuition for

the Summer term and Defendant knows many students will not agree to pay full price

 

' https://news.psu.edu/story/6 1 5745/2020/04/1 5/academics/penn-state-continue-remote-learning-online-courses-
summer

 
54.

aoe

56.

a1,

58.

Case 4:20-cv-00725-MWB Document1 Filed 04/30/20 Page 10 of 19

tuition for online classes during that upcoming term.
Likewise, Plaintiff and members of the proposed Fees Class have been and will be
deprived of utilizing services for which they have already paid, such as access to campus
facilities, and other opportunities as described above.
Nonetheless, Defendant has refused and continues to refuse to pro-rate or refund any
portion of the mandatory fees set forth herein.
CLASS ACTION ALLEGATIONS
Plaintiff brings this action on behalf of himself and as a class action, pursuant to the
provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following
Classes:
The Tuition Class:
All people who paid tuition for or on behalf of students enrolled in classes at the
University for the Spring 2020 semester who paid for but were denied live in-
person instruction and forced to use online distance learning platforms for the
latter portion of that semester.

The Fees Class:

All people who paid fees for or on behalf of students enrolled in classes at the
University for the Spring 2020 semester.

Excluded from the Classes are The Board of Trustees of The Pennsylvania State
University and any of their respective members, affiliates, parents, subsidiaries, officers,
directors, employees, successors, or assigns; and the judicial officers, and their immediate
family members, and Court staff assigned to this case. Plaintiff reserves the right to
modify or amend the Class definitions, as appropriate, during the course of this litigation.
Certification of Plaintiff's claims for class-wide treatment is appropriate because Plaintiff

can prove the elements of his claims on a class-wide basis using the same evidence as

10

 
59.

60.

61.

Case 4:20-cv-00725-MWB Document1 Filed 04/30/20 Page 11 of 19

would be used to prove those elements in individual actions alleging the same claims.
This action has been brought and may be properly maintained on behalf of the Class
proposed herein under Federal Rule of Civil Procedure 23.
Numerosity: Fed. R. Civ. P. 23(a)1
The members of the Class are so numerous and geographically dispersed that individual
joinder of all Class members is impracticable. Plaintiff is informed and believes there are
thousands of members of the Class, the precise number being unknown to Plaintiff, but
such number being ascertainable from Defendant's records. Upon information and belief,
enrollment at Defendant’s University is approximately 90,000 students. Class members
may be notified of the pendency of this action by recognized, Court-approved notice
dissemination methods, which may include U.S. mail, electronic mail, internet postings,
and/or published notice.
Commonality and Predominance: Fed. R. Civ. P. 23(a)(2
This action involves common questions of law and fact, which predominate over any
questions affecting individual Class members, including, without limitation:
i. Whether Defendant engaged in the conduct alleged herein;
ii. | Whether there is a difference in value between online distance learning and live
in-person instruction;

iii. | Whether Defendant breached its contracts with Plaintiff and the other members of
the Tuition Class by retaining the portion of their tuition representing the
difference between the value of online distance learning and live in-person
instruction;

iv. Whether Defendant was unjustly enriched by retaining tuition payments of

11

 
Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 12 of 19

Plaintiff and the Tuition Class representing the difference between the value of
online distance learning and live in-person instruction;

vy. | Whether Defendant breached its contracts with Plaintiff and the other members of
the Fees Class by retaining fees without providing the services the fees were
intended to cover;

vi. | Whether Defendant was unjustly enriched by retaining fees of Plaintiff and the
other members of the Fees Class without providing the services the fees were
intended to cover;

vii. | Whether certification of any or all of the classes proposed herein is appropriate
under Fed. R. Civ. P. 23:

viii. | Whether Class members are entitled to declaratory, equitable, or injunctive relief,
and/or other relief; and

ix. The amount and nature of relief to be awarded to Plaintiff and the other Class
members.

Typicality: Fed. R. Civ. P. 23(a)(3)

62. Plaintiff's claim is typical of the other Class member’s claims because, among other
things, all Class members were similarly situated and were comparably injured through
Defendant's wrongful conduct as set forth herein.

Adequacy: Fed. R. Civ. P. 23(a)(4)

63. Plaintiff is an adequate Class representative because his interests do not conflict with the
interests of other members of the Class he seeks to represent. Plaintiff has retained
counsel competent and experienced in complex litigation; and Plaintiff intends to

prosecute the action vigorously. The Class’s interests will be fairly and adequately

 
64.

65.

66.

67.

Case 4:20-cv-00725-MWB Document1 Filed 04/30/20 Page 13 of 19

protected by Plaintiff and his counsel.
Superiority: Fed. R. Civ. P. 23(b)(3)

A class action is superior to any other available means for the fair and efficient
adjudication of this controversy, and no unusual difficulties are likely to be encountered
in the management of this class action. The damages or other financial detriment
suffered by Plaintiff and other Class members are relatively small compared to the
burden and expense that would be required to individually litigate their claims against
Defendant, so it would be impracticable for members of the Class to individually seek
redress for Defendant's wrongful conduct.
Even if Class members could afford individual litigation, the Court system likely could
not. Individualized litigation creates a potential for inconsistent or contradictory
judgments, and increases the delay and expense to all parties and the court system. By
contrast, the class action device presents far fewer management difficulties and provides
the benefits of single adjudication, economy of scale, comprehensive supervision by a
single court, and finality of the litigation.

Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)
To the extent that a Class does not meet the requirements of Rules 23(b)(2) or (b)(3),
Plaintiff seeks the certification of issues that will drive the litigation toward resolution.

Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2
The University has acted or refused to act on grounds generally applicable to Plaintiff and
the other Class members, thereby making appropriate final injunctive relief and

declaratory relief, as described herein, with respect to the Class members as a whole.

13

 
68.

69.

70.

71,

72.

72.

74.

Ts

Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 14 of 19

FOR A FIRST COLLECTIVE CAUSE OF ACTION
BREACH OF CONTRACT
(Plaintiff and Other Members of the Tuition Class)
Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.
Plaintiff brings this count on behalf of himself and other members of the Tuition Class.
Plaintiff and the Tuition Class entered into contracts with the University which provided
that Plaintiff and other members of the Tuition Class would pay tuition for or on behalf of
students and, in exchange, the University would provide live in-person instruction in a
physical classroom.
Plaintiff and other members of the Tuition Class fulfilled their end of the bargain when
they paid tuition for the Spring 2020 semester either out-of-pocket or by using student
loan financing, or otherwise.
The University breached the contract with Plaintiff and the Tuition Class by moving all
classes for the Spring 2020 semester to online distance learning platforms, without
reducing or refunding tuition accordingly.
The University retained tuition monies paid by Plaintiff and other members of the Tuition
Class, without providing them the full benefit of their bargain.
Plaintiff and other members of the Tuition Class have suffered damage as a direct and
proximate result of Defendant's breach, including but not limited to being deprived of the
value of the services the tuition was intended to cover, namely live in-person instruction
in a physical classroom.

As a direct and proximate result of Defendant's breach, Plaintiff and the Tuition Class are

legally and equitably entitled to damages, to be decided by the trier of fact in this action,

14

 
76.

77.

78.

79.

80.

81.

82.

84.

Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 15 of 19

to include but not be limited to disgorgement of the difference between the value of the
online learning which is being provided versus the value of the live in-person instruction
in a physical classroom that was contracted for.
FOR A SECOND COLLECTIVE CAUSE OF ACTION
UNJUST ENRICHMENT
(Plaintiff and Other Members of the Tuition Class)
Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.
Plaintiff brings this count on behalf of himself and other members of the Tuition Class.
The University has received a benefit at the expense of Plaintiff and other members of the
Tuition Class to which it is not entitled.
Plaintiff and other members of the Tuition Class paid substantial tuition for live in-person
instruction in physical classrooms and did not receive the full benefit of the bargain.
Plaintiff and other members of the Tuition Class conferred this benefit on Defendant
when they paid the tuition.
Defendant has realized this benefit by accepting such payment.
Defendant has retained this benefit, even though Defendant has failed to provide the

services for which the tuition was collected, making Defendant's retention unjust under

the circumstances.

. Equity and good conscience requires that the University return a portion of the monies

paid in tuition to Plaintiff and other members of the Tuition Class.

Defendant should be required to disgorge this unjust enrichment.

15

 
85.

86.

87.

88.

89.

90.

IL.

92.

Case 4:20-cv-00725-MWB Document1 Filed 04/30/20 Page 16 of 19

FOR A THIRD COLLECTIVE CAUSE OF ACTION
BREACH OF CONTRACT
(Plaintiff and Other Members of the Fees Class)
Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.
Plaintiff brings this count on behalf of himself and other members of the Fees Class.
Plaintiff and the Fees Class entered into contracts with the University which provided
that Plaintiff and other members of the Fees Class would pay certain fees for or on behalf
of students and, in exchange, the University would provide services related to those fees,
such as access to student activities, athletics, wellness centers, libraries, etc.
Plaintiff and other members of the Fees Class fulfilled their end of the bargain when they
paid these fees for the Spring 2020 semester either out-of-pocket or by using student loan
financing, or otherwise.
The University breached the contract with Plaintiff and the Fees Class by moving all
classes for the Spring 2020 semester to online distance learning platforms, constructively
evicting students from campus, and closing most campus buildings and facilities.
The University retained fees paid by Plaintiff and other members of the Fees Class,
without providing them the full benefit of their bargain.
Plaintiff and other members of the Fees Class have suffered damage as a direct and
proximate result of Defendant's breach, including but not limited to being deprived of the
value of the benefits and services the fees were intended to cover.
As a direct and proximate result of Defendant's breach, Plaintiff and the Fees Class are

legally and equitably entitled to damages, to be decided by the trier of fact in this action,

to include but not be limited to disgorgement of the pro-rata amount of fees that was

16

 
Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 17 of 19

collected but for which services were not provided.

FOR A FOURTH COLLECTIVE CAUSE OF ACTION
UNJUST ENRICHMENT
(Plaintiff and Other Members of the Fees Class)

93. Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.

94. Plaintiff brings this count on behalf of himself and other members of the Fees Class.

95. The University has received a benefit at the expense of Plaintiff and other members of the
Fees Class to which it is not entitled.

96. Plaintiff and other members of the Fees Class paid substantial student fees for on campus
benefits and services and did not receive the full benefit of the bargain.

97. Plaintiff and other members of the Fees Class conferred this benefit on Defendant when
they paid the fees.

98. Defendant has realized this benefit by accepting such payment.

99. Defendant has retained this benefit, even though Defendant has failed to provide the
services for which the fees were collected, making Defendant's retention unjust under the
circumstances.

100. Equity and good conscience requires that the University return a pro-rata portion
of the monies paid in fees to Plaintiff and other members of the Fees Class.

101. Defendant should be required to disgorge this unjust enrichment.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, individually and on behalf of members of the Classes, pray for

judgment in their favor and against Defendant as follows:

17

 
Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 18 of 19

a. Certifying the Classes as proposed herein, designating Plaintiff as Class
representative, and appointing undersigned counsel as Class Counsel;
b. Declaring that Defendant is financially responsible for notifying the Class

members of the pendency of this action;

c. Declaring that Defendant has wrongfully kept monies paid for tuition and fees;
d. Requiring that Defendant disgorge amounts wrongfully obtained for tuition and
fees;

c. Awarding injunctive relief as permitted by law or equity, including enjoining

Defendant from retaining the pro-rated, unused monies paid for tuition and fees;

f. Scheduling a trial by jury in this action;
g. Awarding Plaintiff's reasonable attorney’s fees, costs and expenses, as permitted
by law;
h. Awarding pre and post judgment interest on any amounts awarded, as permitted
by law; and
1. Awarding such other and further relief as may be just and proper.

DEMAND FOR JURY TRIAL

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.

Dated this 30" day of April, 2020

18

 
Case 4:20-cv-00725-MWB Document 1 Filed 04/30/20 Page 19 of 19

Respectfully Submitted,
CARPEY LAW, P.C.

/s/ Stuart A. Carpey
Stuart A. Carpey, #49490
600 W. Germantown Pike, Suite 400
Plymouth Meeting, PA 19462
(610)834-6030
scarpey@carpeylaw.com

ANASTOPOULO LAW FIRM, LLC

Eric M. Poulin (pro hac vice admission pending)
Roy T. Willey, IV (pro hac vice admission pending)
32 Ann Street

Charleston, SC 29403

(843) 614-8888

eric@akimlawfirm.com

roy@akimlawfirm.com

ATTORNEYS FOR PLAINTIFF(S)

19
